Citation Nr: 1037279	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-43 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) for the purpose of accrued benefits. 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1941 to May 
1945.  The Veteran died in September 2003 and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In December 2006, the Board remanded the appellant's claim for 
additional procedural and evidentiary development.  In a July 
2007 decision, the Board denied the appellant's accrued benefit 
claim.  The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  While 
the matter was pending before the Court, in October 2008, the 
appellant's attorney and a representative of VA's Office of 
General Counsel filed a Joint Motion for Remand.  In the Joint 
Motion, the parties indicated that a remand was necessary because 
the VA did not satisfy its duty to assist the claimant when it 
failed to obtain the Veteran's VA treatment records.  The parties 
also stated that the Board failed to fully discuss a May 2003 
opinion from Drs. M.C. and C.J.M.  See the October 2008 Joint 
Motion, 4-5.  

In a November 2008 order, the Court vacated the Board's December 
2006 decision and remanded the matter for readjudication in light 
of the Joint Motion. 

The Board remanded the claim in March 2010 for the specific 
purpose of obtaining the VA treatment records described in the 
Joint Motion.  After the additional development requested by the 
Board was accomplished, the RO again denied the appellant's claim 
in a July 2010 supplemental statement of the case (SSOC). The 
case is once again before the Board. 


FINDINGS OF FACT

1.  A claim for entitlement for a TDIU was pending at the time of 
the Veteran's death, and a claim for accrued benefits was 
received within one year after his death.

2.  At the time of his death, the Veteran was service connected 
for psychoneurotic depressive reaction, a depressive disorder and 
PTSD, rated as 50 percent disabling; tinnitus, rated as 10 
percent disabling; and bilateral hearing loss, rated as 
noncompensably disabling.  His combined disability rating was 60 
percent.  These evaluations do not meet the schedular 
requirements for assignment of a total disability rating based on 
individual unemployability.

3.  The Veteran's service connected disabilities were not of such 
severity as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU for the purpose of accrued benefits are 
not met. 38 U.S.C.A. 5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence). The 
analysis below focuses on the most salient and relevant evidence 
and on what this evidence shows, or fails to show, on the claims.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals, including the Veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period not 
to exceed two years) to which the Veteran was entitled at the 
time of his death under existing ratings or based on evidence in 
the file or constructively of record at the time of his death. 38 
U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2009).  A 
claim for such benefits must be filed within one year of the 
Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  See 
also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a 
consequence of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her own 
application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated. 38 C.F.R. § 
3.160(c) (2009). The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier. 38 C.F.R. § 3.160(d) (2009); see 
also 38 C.F.R. §§ 20.1103, 20.1104 (2009).

The Court Order

As was noted in the Introduction, the appellant's claim of 
entitlement to TDIU for the purpose of accrued benefits has been 
the subject of a Court remand dated November 5, 2008.

The Board wishes to make it clear that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not "merely 
for the purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement of 
38 U.S.C.A. § 7104(d)(1). A remand is meant to entail a critical 
examination of the justification for the decision." The Board's 
analysis of the appellant's claim of entitlement to a TDIU for 
the purpose of accrued benefits has been undertaken with that 
obligation in mind.

The October 2008 Joint Motion, as adopted by the Court's November 
2008 Order, stated that "the record indicates that the [V]eteran 
was treated at VA facilities, at a minimum, in 2001.  However, 
there are no VA treatment records dated prior to 2003 in the 
[V]eteran's claims file." On remand, the Board was instructed to 
obtain all of the Veteran's VA treatment records. 

In addition, the Joint Motion indicated that the Board failed to 
provide adequate reasons and bases for its determination.  
Specifically, the parties indicated that the Board did not fully 
consider a May 2003 opinion of Drs. M.C. and C.J.M.  See the 
Joint Motion, page 5. 

Stegall Concerns

In March 2010, the Board remanded the case in order to gather the 
Veteran's VA treatment records and obtain an additional opinion 
from the Director, Compensation and Pension Service on whether 
the Veteran was unemployable as a result of his service-connected 
disabilities on an extraschedular basis during his lifetime.  The 
appellant's claim was then to be readjudicated. 

The record reveals that the Veteran's VA outpatient treatment 
records from 1998 to 2002 have been obtained and associated with 
his claims folder.  The RO also obtained the requested opinion 
from the Director, Compensation and Pension service in July 2010.  
The claim was readjudicated via the July 2010 SSOC.  Thus, the 
Board's remand instructions have been fully complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

Entitlement to TDIU

In connection with a claim for increased benefits (which is not 
before the Board), the Veteran submitted a May 2003 statement of 
Drs. C.J.M. and M.C., who indicated that the Veteran was 
unemployable due to his psychiatric disabilities.  While the RO 
considered this a claim for TDIU benefits, the Veteran died 
before a decision could be rendered.  In October 2003, the 
appellant submitted a claim for any accrued benefits.  The Board 
finds that the Veteran had a pending claim for TDIU at the time 
of his death and that the appellant filed for accrued benefits 
within one year of the Veteran's death.  The Board will consider 
the merits of the TDIU claim.

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disabilities: Provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a). Substantially gainful employment is defined as work 
which is more than marginal and which permits the individual to 
earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation. 38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent total 
disability shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.



TDIU on a Schedular Basis

At the time of his death, the Veteran was service connected for 
psychoneurotic depressive reaction, a depressive disorder and 
PTSD, rated as 50 percent disabling; tinnitus, rated as 10 
percent disabling; and bilateral hearing loss, rated as 
noncompensably disabling.  His combined disability rating was 60 
percent. 38 C.F.R. § 4.25.  The Veteran did not meet the 
schedular criteria listed in 4.16(a).

TDIU on an Extraschedular Basis

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to 
the Undersecretary for Benefits or the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service connected disabilities but who fail to meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).  The 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed. 38 C.F.R. 
§ 4.16(b).  In this case, the Board obtained a report from the 
Director, Compensation and Pension Service in May 2007 and July 
2010. 

In the May 2007 report, the Director of the Compensation and 
Pension Service determined that the record was insufficient to 
determine whether the Veteran's service connected disabilities 
rendered him unemployable prior to his death. Specifically, the 
Director stated that the Veteran's employment history, 
educational and vocational attainment were not of record and, 
accordingly, could not be considered as part of the 
extraschedular determination required by 38 C.F.R. § 4.16(b).

In the now-vacated July 2007 decision, the Board stated that in 
an ordinary TDIU case, it would have ordered additional 
development to obtain evidence of the Veteran's employment 
history, educational and vocational attainment prior to the 
evaluation by the Director.  The Board observed, however, that in 
an accrued benefits claim, a determination must be made on the 
basis of the evidence of record at the time of the Veteran's 
death.  

As noted above, the October 2008 Joint Motion indicated that the 
record did not contain the Veteran's VA outpatient treatment 
records and instructed the Board to "ensure that all of the 
[V]eteran's VA treatment records have been obtained and 
considered."  See the Joint Motion, page 4.  Although not cited 
by the parties, the Board recognizes that 38 C.F.R. 
§ 3.1000(d)(4), defines "evidence in the file at date of 
death," as evidence in VA's possession even if such evidence was 
not physically located in the VA claims folder on or before the 
date of death.  As discussed in detail above, the Board has 
obtained the Veteran's VA outpatient treatment records from 1998 
through 2002 in compliance with the Joint Motion and 38 C.F.R. 
§ 3.1000.   

In the July 2010 report, after reviewing the recently received VA 
treatment records, the Director of the Compensation and Pension 
Service observed that the Veteran's medical treatment was 
predominantly centered on disabilities which have not been 
service-connected.  It was noted that the Veteran reported his 
employment history as "4 years, 4 months, and 22 days" of 
active military service, then working six years on merchant 
ships, working as a mechanic and then as an insect repellant 
sprayer before retiring, in 1999.  The March 15, 2002 VA 
outpatient treatment record cited by the Director of the 
Compensation and Pension Service also noted reported that the 
Veteran had obtained his GED.  After reviewing the record, it was 
determined that "the evidence does not establish that the 
[V]eteran was unable to secure and follow a substantially gainful 
occupation by reason of [service-connected] disabilities under 
38 C.F.R. § 4.16(b) at any time prior to his death on September 
10, 2003."  [While the Board acknowledges that the July 2010 
report indicated that the Veteran retired in 1989, this appears 
to have been a typographical error.  The Director specifically 
noted that the Veteran retired three years before the 2002 
treatment report was created.  As the date of the Veteran's 
retirement does not appear to have been a factor in the 
Director's determination, and the Director was aware of the 
Veteran's actual retirement date, the Board finds that the 
typographical error listed in the July 2010 report has not 
resulted in any prejudice to the Veteran.] 

In the now-vacated July 2007 decision, the Board observed that 
Drs. M.C. and C.J.M. stated that the Veteran "probably would 
almost never carry out any of the numerous types of instructions 
that would need to be done in order to satisfy his employment and 
I think that given this in and of itself, he would probably never 
be qualified to work in a competitive setting."  In the October 
2008 Joint Motion, the parties stated that the Board "did not 
fully consider the next paragraph of" this opinion, which 
states:

It is obvious that this gentleman therefore is in no 
condition to carry out even minimal gainful employment 
in a competitive setting.  I also feel that based on 
everything that I have learned from him that the nexus 
between his service time and his difficulties at the 
present time are concretely linked to each other. 

The October 2008 Joint Motion therefore instructed the Board to 
review the May 2003 opinion of Drs. M.C. and C.J.M. in its 
entirety.   This has been accomplished. 

In addition to the statements cited above, the May 2003 report 
indicated that the Veteran "wore down very easily," and had 
nightmares and insomnia.  The appellant reported that the Veteran 
was depressed "a great deal of the time," and had two 
flashbacks a week.  The examiner found that the Veteran's flow of 
conversation and thought were appropriate.  His associations were 
logical and his stream of mental activity was within normal 
limits, while a little off due to "obvious confusion." His 
affect and mood were "decidedly depressed." The Veteran had 
"no particular preoccupation, compulsion, delusion, or other 
psychotic types of thinking.  He did not demonstrate delusions 
and appeared to be well grounded in reality."  The examiner 
found the Veteran's cognitive functioning to be heavily impaired. 
The Veteran's verbal comprehension was "extremely poor," as was 
his immediate memory ability.  The examiner concluded that the 
Veteran was "an intelligent man but [had] lost a great deal of 
cognitive skill due to his depressive disorder and the difficulty 
he amasses in his [PTSD]."

While cognizant that Drs. M.C. and C.J.M. stated that the 
Veteran's service-connected disabilities would preclude him from 
employment, the Board finds that this opinion is inconsistent 
with the other contemporaneous evidence of record.  Specifically, 
VA treatment records which were recorded near May 2003 do not 
report symptomatology, including cognitive impairment, to such a 
degree which would preclude employment.  

For example, in August 2003, three months after  Dr. M.C.'s 
report, the Veteran described having disturbances of motivation 
and mood and denied persistent delusions or hallucinations, 
suicidal or homicidal ideations, and problems sleeping.  He was 
alert, and oriented to person, place and time. His hygiene was 
fair and his speech was fluent and spontaneous with normal rate 
and no thought disorder.  It was noted that the Veteran had fair 
insight, poor judgment and a depressed mood. 

A separate August 2003 treatment note reported that the Veteran's 
affect was flat.  His communication and speech articulation was 
easily understood.  He was observed to wear hearing aids in both 
ears.  

The Board has also carefully reviewed the VA treatment records 
which were obtained in compliance with the October 2008 Joint 
Motion.  While these records document psychiatric treatment, they 
do not describe symptomatology consistent with the functional 
impairment described by the May 2003 private physicians.  For 
example, in December 2002, the Veteran reported that he was 
"doing all right."  He was described as alert, awake and 
oriented x 3 with good hygiene and grooming.  There were no 
psychomotor abnormalities and his affect was of normal range and 
intensity.  The Veteran's speech was fluent and spontaneous.  His 
insight and judgment were good and he did not have any problems 
with memory or concentration. 

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  In this case, the Board places 
greater weight of probative value on the July 2010 report from 
the Director of the Compensation and Pension Service than on the 
May 2003 report from Drs. M.C. and C.J.M.  In this regard the 
Board notes that the Director had the benefit of reviewing the 
Veteran's entire claims folder including continuous VA treatment 
records from December 1998 up to the time of the his death in 
September 2003.  This is significant because the extraschedular 
entitlement report is consistent with the evidence of record, 
which indicates that the Veteran's problems centered on his non 
service-connected disabilities. 

While the Board is sympathetic to this claim, the criteria for 
TDIU due to service connected disabilities on an extraschedular 
basis have not been met.  The file indicates that the Veteran 
retired in 1999.  There is no evidence that his service-connected 
disabilities rendered the Veteran unemployable or necessitated 
that he retire.  The May 2003 assessment provided by Drs. M.C. 
and C.J.M. was of record when the file was sent for consideration 
by the Director of Compensation and Pension Services, as were VA 
treatment records from 1998 to the time of his death in 2003.  
The symptomatology described in these treatment reports along 
with the treatment reports describing the Veteran's non service-
connected disabilities supports the Director's conclusion that 
the Veteran was not unemployed and unemployable due to his 
service-connected disabilities.  Moreover, when discussing his 
retirement in August 2003, the Veteran did not indicate that his 
service-connected disabilities forced him to retire.  At that 
time, he was not receiving psychiatric treatment.  The Board 
finds this to be significant as a reasonable person who was 
facing a forced retirement due to, in part, a psychiatric 
disability, would most likely seek treatment for such disability 
before having to retire.  The Board appreciates the opinion of 
Drs. M.C. and C.J.M.; however, the lack of supporting evidence in 
the Veteran's treatment notes significantly undermines its worth. 

A review of the evidence of record does not demonstrate the 
Veteran was unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities prior to 
his death.  The preponderance of the evidence is against the 
claim for TDIU.  38 C.F.R. § 4.7, 4.16. Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the present case, VA issued VCAA notice letters to the 
appellant in September 2004 and December 2006.  These letters 
informed the appellant of what evidence was required to 
substantiate her accrued benefits claim and of her and VA's 
respective duties for obtaining evidence. 

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the appellant in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the appellant in obtaining evidence necessary to substantiate her 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records, VA 
outpatient medical records and multiple opinions as to the 
Veteran's employability based on extraschedular criteria.   Under 
38 C.F.R. § 3.1000, claims for accrued benefits are to be decided 
based on the evidence of record at the time of the veteran's 
death and those records deemed to be in VA's possession. In this 
case there is no indication of outstanding records.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of her claim.  She has declined to 
exercise her option of a personal hearing. 


ORDER

Entitlement to a TDIU for the purposes of accrued benefits is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


